ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                   )
                                                   )
    Molly Jessie Company                           )      ASBCA No. 60384
                                                   )
    Under Contract No. W91238-14-P-0141            )

    APPEARANCE FOR THE APPELLANT:                         Mr. Greg Ryan
                                                           Partner

    APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                            Engineer Chief Trial Attorney
                                                          Timothy A. Holliday, Esq.
                                                            Engineer Trial Attorney
                                                            U.S. Army Engineer District, Sacramento

                                      ORDER OF DISMISSAL

             The dispute has been settled. The appeal is dismissed with prejudice.

             Dated: 27 July 2016




                                                       Administrative Judge
                                                       Acting Chairman
                                                       Armed Services Board
                                                       of Contract Appeals


             I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
      Services Board of Contract Appeals in ASBCA No. 60384, Appeal of Molly Jessie
      Company, rendered in conformance with the Board's Charter.

             Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals


1
I